14-636-cr
     United States v. Solomon

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 5th day of February, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RICHARD C. WESLEY,
 8                SUSAN L. CARNEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               14-636-cr
16
17       OLEH SOLOMON,
18                Defendant-Appellant.*
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        TODD HENRY, The Henry Firm,
22                                             Philadelphia, Pennsylvania.
23


                *
                The Clerk of Court is respectfully directed to amend
         the official caption in this case to conform with the
         caption above.
                                                  1
 1   FOR APPELLEE:              MICHAEL F. PERRY (Richard R.
 2                              Southwick, on the brief), for
 3                              Richard S. Hartunian, United
 4                              States Attorney for the Northern
 5                              District of New York, Syracuse,
 6                              New York.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the Northern District of New York (Hurd, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the judgment of the district court be
13   AFFIRMED.
14
15        Oleh Solomon appeals from the judgment of the United
16   States District Court for the Northern District of New York
17   (Hurd, J.), convicting him of conspiring to bring aliens
18   into the United States and of transporting aliens in
19   violation of the immigration laws. Solomon pleaded guilty
20   conditionally, preserving his argument that he was stopped
21   unlawfully and that the district court erred in denying his
22   motion to suppress. We assume the parties’ familiarity with
23   the underlying facts, the procedural history, and the issues
24   presented for review.
25
26        Because Solomon does not challenge any of the district
27   court’s factual findings (and indeed adopts those facts as
28   his own), this appeal is limited to the district court’s
29   conclusions of law, which we review de novo on a motion to
30   suppress. United States v. Murphy, 703 F.3d 182, 188 (2d
31   Cir. 2012).
32
33        The Fourth Amendment principles governing automobile
34   stops by Border Patrol agents operating in “inland roving
35   patrols”--that is, “not at the border or its functional
36   equivalent”--are well established. United States v. Singh,
37   415 F.3d 288, 294 (2d Cir. 2005). Officers may “briefly
38   detain and question the vehicle’s occupants regarding their
39   citizenship, immigration status, and any suspicious
40   circumstances” only if the reasonable suspicion standard of
41   Terry v. Ohio, 392 U.S. 1 (1968), is met. Singh, 415 F.3d
42   at 294. Officers must be “aware of specific articulable
43   facts, together with rational inferences from those facts,
44   that reasonably warrant suspicion that the vehicles contain
45   aliens who may be illegally in the country.” United States
46   v. Brignoni-Ponce, 422 U.S. 873, 884 (1975).
47

                                  2
 1        The following factors guide the reasonable suspicion
 2   analysis in this context: “(1) characteristics of the area
 3   where the vehicle is found; (2) its proximity to the border;
 4   (3) usual traffic patterns on that road; (4) previous
 5   experience with alien traffic in the area; (5) recent
 6   information about specific illegal border crossings there;
 7   (6) the driver’s behavior, such as attempting to evade
 8   officers; (7) characteristics of the vehicle itself; and
 9   (8) the appearance of persons in the vehicle, such as mode
10   of dress.” Singh, 415 F.3d at 294. These factors are not
11   exhaustive, and the analysis must always consider the
12   totality of the circumstances. Id. at 294-95.
13
14        The following undisputed facts support the district
15   court’s conclusion that officers had reasonable suspicion to
16   stop Solomon’s automobile:
17
18       (a) a reliable informant tipped Border Patrol officers
19       that four Polish aliens were attempting to illegally
20       enter the United States through Canada;
21
22       (b) two days later, officers observed a Mitsubishi
23       sedan carrying two individuals (including Solomon) in a
24       Wal-Mart parking lot near the U.S.-Canadian border;
25
26       (c) the officers knew from experience that the parking
27       lot was a “hub of drug and human trafficking”;
28
29       (d) the Mitsubishi drove in circles in the parking lot
30       for fifty-five minutes, during which time no one got in
31       or out;
32
33       (e) a Cadillac SUV then drove into the parking lot and
34       dropped off four individuals who immediately got into
35       the smallish Mitsubishi;
36
37       (f) the Mitsubishi then drove off, with all four newly-
38       arrived individuals crammed in the back seat.
39
40   Under these circumstances, a reasonable officer would
41   clearly have been warranted in suspecting that illegal alien
42   trafficking was afoot.




                                  3
1        For the foregoing reasons, and finding no merit in
2   Solomon’s other arguments, we hereby AFFIRM the judgment of
3   the district court.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7




                                 4